 1                        UNITED STATES DISTRICT COURT

 2                               DISTRICT OF NEVADA
 3
     United States of America,                    Case No. 2:05-cr-00123-KJD-LRL-2
 4
                  Plaintiff,                      Order Granting Second
 5
                                                  Stipulation to Continue
 6         v.                                     Revocation Hearing

 7   Natashia Jackson,

 8                Defendant.
 9
10
11         Based on the stipulation of counsel, the Court finds that good cause exists

12   to continue the revocation hearing as requested.

13         IT IS THEREFORE ORDERED that the revocation hearing currently

14                                                                          August 17
     scheduled for May 18, 2021, at 10:30 a.m. is vacated and continued to __________,

15   2021 at 10 30 _.m.
             __:__ a

16                     12 2021.
           DATED: May ____,

17
18
                                           Kent J. Dawson
19                                         United States District Judge
20
21
22
23
24
25
26
                                              2
